PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $24,126.92 on unpaid invoices relating to the publication of the official papers of former Governor Arch A. Moore, Jr.
The claim is based upon the fact that extra pages and color work were furnished by the claimant. A letter from Arnold T. Margolin, Commissioner of the Department of Finance and Administration, verifies the amount of the claim, and indicates that the extra work was authorized by the original Purchase Order. However, there were not sufficient funds available in respondent’s appropriation for the fiscal year in question from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are also of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.